Citation Nr: 1634518	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-23 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an increased rating for chronic right ankle sprain with degenerative spur, rated as 10 percent disabling.

3.  Entitlement to an increased rating for migraine headaches, rated as noncompensable prior to January 21, 2016, and 30 percent disabling thereafter.

4.  Entitlement to a compensable rating for chronic bronchitis.

5.  Entitlement to an increased rating for residuals of left shoulder strain with bursitis, rated as 10 percent disabling prior to January 21, 2016, and 20 percent disabling thereafter.

6.  Entitlement to an effective date earlier than July 28, 2003, for the grant of increased ratings for pseudofolliculitis barbae (PFB) and residuals of left shoulder strain with bursitis, to include whether there was clear and unmistakable error (CUE) in a February 2004 rating decision.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert C. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1982 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, July 2012, April 2013, and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In a May 2015 decision, the Board reopened the claim for service connection for a bilateral hearing loss disability and remanded the matter for a VA audiological examination.  The Board also granted service connection for depression and remanded the claims for increased ratings for left shoulder and right ankle disabilities, migraine headaches, and chronic bronchitis for evidentiary development.

The Board also remanded the Veteran's appeal regarding the propriety of a ratings reduction for his PFB for issuance of a Statement of the Case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Thereafter, a SOC was issued in June 2015, and the Veteran perfected an appeal by submitted a timely VA Form 9, in which he requested a Board hearing.  As he is currently in line for a hearing before a Veterans Law Judge (VLJ), the Board will not address that issue at this time.

In addition, the Board denied entitlement to earlier effective dates for the award of increased ratings for PFB and residuals of left shoulder strain with bursitis, to include whether there was CUE in the February 2004 rating decision assigning those effective dates.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted a joint motion for partial remand (JMPR) filed by representatives for both parties, vacating the Board's decision to the extent that it denied earlier effective dates for the award of increased ratings for PFB and residuals of left shoulder strain with bursitis and remanding the claims to the Board.

In December 2015, the RO issued a rating decision assigning a 30 percent rating for major depressive disorder (MDD).  In January 2016, the Veteran filed a notice of disagreement with the effective date assigned, and in August 2016 the RO granted the requested effective date of August 6, 2012.  As the request was granted in full, there is no claim for an earlier effective date for the award of MDD currently on appeal.

The Board notes that whenever a Veteran files a claim for an increased rating and submits evidence of unemployability due to service-connected disability, he has implicitly made a claim for a TDIU.  Entitlement to a TDIU is not a separate claim that must be raised with specificity; rather, it is a component of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Here, the record establishes that the Veteran's service-connected disabilities impact his ability to be gainfully employed.  Consequently, the issue of entitlement to a TDIU is considered to have been raised by the record.

The issue of entitlement to service connection for a lung disability other than bronchitis was referred by the Board in a prior decision, but has not yet been adjudicated in the first instance by the Agency of Original Jurisdiction (AOJ).  In addition, the Veteran submitted a claim for vocational rehabilitation in March 2016.  This claim also does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased rating for migraine headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability.

2.  The Veteran's chronic right ankle sprain with degenerative spur has been manifested by painful motion, flare-ups, inability to run, and limitations on prolonged standing and weight-bearing; marked limitation of motion has not been shown.

3.  The Veteran's chronic bronchitis has been productive of shortness of breath and coughing upon exertion; pulmonary function test (PFT) results reflect FEV-1, FVC, and FEV-1/FVC measurements that are all greater than 80 percent of predicted value.

4.  For the entire appeal period, the Veteran's residuals of left (minor) shoulder strain with bursitis have been productive of painful motion and limitation of motion at shoulder level; limitation of motion at 25 degrees from the side has not been shown.

5.  The February 2004 rating decision does not involve undebatable error which, had it not been made, would have manifestly changed the outcome of that decision with respect to the assignment of increased ratings for residuals of left shoulder strain with bursitis and PFT, effective July 28, 2003.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for a disability rating in excess of 10 percent for chronic right ankle sprain with degenerative spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5010-5271 (2015).

3.  The criteria for a compensable rating for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.96, 4.97, Diagnostic Code 6600 (2015).

4.  Prior to January 21, 2016, the criteria for a 20 percent rating for residuals of left shoulder strain with bursitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5019-5201 (2015).

5.  For the entire appeal period, the Veteran's residuals of left shoulder strain with bursitis have been no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5019-5201 (2015).

6.  There was no CUE in the February 2004 rating decision that granted increased ratings for residuals of left shoulder strain with bursitis and PFB, effective July 28, 2003; the criteria for earlier effective dates for the award of increased ratings for those disabilities have not been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, VA's duty to notify was satisfied by multiple pre-adjudicatory letters mailed to the Veteran throughout the appeal period.  VA has provided him with information regarding his claims in multiple readjudications, as well as in the May 2015 Board decision.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In May 2016, the Veteran submitted correspondence indicating that he had no additional evidence to submit, and waived AOJ review of new evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Specifically, the Veteran's in-service medical records have been obtained, and relevant VA outpatient records have been added to the record and have been reviewed.  In addition, the record includes private evaluations from the Veteran's personal physician.  The Veteran has not indicated that there are any outstanding private or Federal records that are pertinent to the claims herein decided.  Notably, although he indicated during his Board hearing that he received urgent care treatment for his bronchitis at a facility called "St. Anthony's" in January 2015, he has not indicated that records from that facility show decreased lung capacity such that would support an increased rating for that disability.

In addition, the Veteran was afforded VA examinations in connection with his claimed hearing loss, right ankle and left shoulder disabilities, and chronic bronchitis.  On review, the reports from these examinations, considered collectively, indicate that the examiners reviewed the claims file, performed the appropriate testing (including audiological testing, range of motion testing of the right ankle and left shoulder, and PFTs), recorded the results, and elicited a medical history with respect to the Veteran's symptoms and the functional limitations resulting therefrom.  The Board finds that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the lay and medical evidence does not reflect a material increase of disability since the most recent VA examination, with respect to the claims herein decided.  As such, additional examination is not warranted.

During the January 2015 Board hearing, the undersigned VLJ clarified the issues on appeal, questioned the Veteran as to potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection for a Bilateral Hearing Loss Disability

The Veteran contends that he has a current bilateral hearing loss disability that is related to hazardous noise exposure in service.  Specifically, he contends that his hearing loss is due to exposure to jet engines and weapons fire while serving in the Air Force as a jet engine mechanic.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Service treatment records contain no complaints or treatment for hearing loss.  Audiograms performed in June 1988, July 1989, October 1989, and September 1991 revealed normal hearing, per VA regulations.  At separation, in August 1993, the Veteran denied hearing loss of any kind.  An audiogram revealed pure tone averages, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
10
LEFT
10
5
10
10
15

Notwithstanding the above, the Board notes that the absence of in-service evidence of hearing loss is not fatal to the Veteran's service connection claim.  See Hensley, 5 Vet. App. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran filed the instant claim for service connection in May 2011.  On VA examination in August 2011, he reported that his hearing loss began in 1990.  A physical examination of both ears was normal.  Air conduction study results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
25
LEFT
15
15
15
20
20

Speech audiometry testing revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  After reviewing the record, including the in-service audiograms, the examiner indicated that there was no diagnosis of hearing loss as both ears were within normal limits.

The Veteran testified during his Board hearing that his hearing had worsened since his last examination, and that he struggled having conversations, listening in crowds, and hearing the television.

On VA examination in January 2016, the Veteran reiterated his exposure to jet engine noise in service, and the examiner noted a high probability of exposure to hazardous noise.  Air conduction studies revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
25
LEFT
15
15
15
20
25

Speech audiometry testing revealed speech recognition ability of 98 percent in both ears.  After reviewing the file, the examiner indicated that the Veteran had normal hearing in both ears.

Upon review, the Board finds that service connection cannot be granted because the evidence shows no current hearing loss disability pursuant to VA regulations.  Although the record reflects complaints of subjective hearing loss, the evidence as a whole-including every audiogram of record-demonstrates a level of hearing that does not constitute a disability under VA regulations.  See 38 C.F.R. § 3.385.

The Veteran testified during his hearing that he has trouble hearing conversations, especially in loud environments, and hearing the television.  He has further reported subjective hearing loss since 1990.  Although the Veteran is certainly competent to report these symptoms, to the extent that he claims to have a hearing loss disability that was incurred during service, the medical evidence of record clearly reflects otherwise, and is more probative than the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness, but lay testimony is not competent to substantiate complex medical opinions requiring specialized knowledge or training); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, to the extent he reports difficulty hearing related to tinnitus, the Board notes that he is already in receipt of service connection for that disability.

In sum, there is nothing in the evidence that rationally links the Veteran's subjective complaints of hearing loss with a current hearing loss disability, nor does the weight of the evidence suggest that an organic disease of the nervous system associated with hearing loss manifest in service or within one year of separation.  See 38 C.F.R. § 3.303(d); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Without a current disability, service connection may not be granted.  Palczewski, 21 Vet. App. at 179-80.

Increased Ratings Claims

Principles of Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Chronic Right Ankle Sprain with Degenerative Spur

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected right ankle disability.

His symptoms are rated under Diagnostic Code 5010-5271.  38 C.F.R. § 4.71(a).  
Under Diagnostic Codes 5010 and 5003, traumatic arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  Id.

Diagnostic Code 5271 provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle.  A 20 percent rating is warranted for marked limitation of motion.  Id.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  Id. at Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

According to the Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M-21, III.iv.4.A.3.I.

The Veteran filed the instant claim for service connection in May 2011.  A July 2012 private evaluation from Dr. Ellis indicated that while on active duty the Veteran sprained his right ankle playing basketball.  Since the original injury, the Veteran reported that his ankle was very unstable; that it "gives way" during physical training, walking, squatting, and bending; and that he was receiving ongoing treatment for his ankle.  The examiner noted that the in-service injury caused ligament strain with resultant repetitive strains even with normal walking, which in turn caused continued tearing of the ligaments with traumatic arthritis and tendonitis.  On examination, there was laxity of the lateral ligaments with some swelling.  In addition, decreased range of motion was observed with hyperinversion consistent with laxity.  Range of motion testing revealed plantar flexion limited to 40 degrees and dorsiflexion/extension limited to 20 degrees.

On VA examination in February 2013, the Veteran reported weakness in his right ankle and stated that it was "easy to roll over."  He reported flare-ups and stated that he was unable to run and was gaining weight due to lack of exercise.  Range of motion testing revealed plantar flexion ending at 40 degrees and dorsiflexion ending at 20 degrees or greater.  Following repetitive use, dorsiflexion was reduced an additional 5 degrees.  In terms of functional impairment, the examiner noted pain on movement as well as localized tenderness or pain on palpation of the ankle joint.  Muscle strength testing was normal, and anterior drawer and talar tilt testing showed no evidence of laxity.  The Veteran reported using an ankle brace on occasion.  Following X-ray testing, he was diagnosed with chronic sprain with degenerative spur.  The examiner stated that his right ankle symptoms impacted his ability to work by preventing prolonged walking or heavy carrying.

During his Board hearing, the Veteran testified that he believed the July 2012 private evaluation by Dr. Ellis warranted a higher rating for his right ankle disability.  He also reported that his symptoms had gotten worse.  Specifically, he testified that his ankle would collapse, which prevented him from running or walking on uneven ground.  He reported that he pretty much lived a sedentary lifestyle because of his ankle symptoms.

On VA examination in January 2016, the Veteran reported shooting pain in his right ankle joint that was powerful enough to stop movement.  He also reported flare-ups which the examiner described as "unstable, bones clicking."  On physical examination, no muscle atrophy, dislocation, or ankylosis was noted, and there was no objective evidence of localized tenderness or pain on palpation of the joint.  Range of motion testing revealed plantar flexion ending at 30 degrees and dorsiflexion ending at 10 degrees.  During flare-ups, however, additional functional limitation due to pain, weakness, fatigability or incoordination was noted; the examiner indicated that loss of function during flare-ups resulted in dorsiflexion limited to 5 degrees and plantar flexion to 15 degrees.  Diagnoses of lateral collateral ligament sprain and degenerative spur in the right ankle were noted.  The examiner noted that the Veteran could not run and had pain when climbing stairs.  He did not report using any assistive devices.

After careful review, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right ankle disability.

In short, the evidence of record does not demonstrate limitation of right ankle motion to a marked degree, as is required for a higher, 20 percent rating, at any time during the appeal period.  As noted above, VA examination reports indicate that, at worst (i.e., during flare-ups), the Veteran's plantar flexion has been limited to no more than 15 degrees, and his dorsiflexion limited to no more than 5 degrees.  Absent flare-ups, the evidence shows significantly improved range of motion.  These findings, taken as a whole, are consistent with moderate limitation of motion.  See M-21, III.iv.4.A.3.I.  Moreover, the objective findings indicate no additional loss of motion due to repetitive movements, pain, weakness, or fatigue.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).

The Board has considered the Veteran's lay statements regarding painful motion, as well as the impact his right ankle disability has on his ability to walk, run, exercise, and climb stairs.  He is certainly competent to report these symptoms, and they have been confirmed by medical examiners.  See Layno, 6 Vet. App. at 469-70.  However, the Board finds that these credible lay reports are consistent with no more than moderate impairment, even taking into account the types of functional impairment addressed in 38 C.F.R. §§ 4.40 and 4.45.  The record shows that the Veteran requires, at most, the occasional use of a brace to ambulate, and he has not reported that his right ankle symptoms cause additional limitation of motion than what is reflected in the objective findings.

The Board has considered other potentially applicable Diagnostic Codes in determining whether a higher rating is warranted; however, the Veteran's right ankle disability is not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  The VA and private examination reports demonstrate that the Veteran has no history of ankylosis of the right ankle or subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  Consequently, an evaluation under Diagnostic Codes 5270, 5272, 5273, or 5274 would not be appropriate.

In sum, the Board finds that the most probative evidence demonstrates right ankle limitation of motion that is not more than moderate in degree.  A rating in excess of 10 percent is therefore not warranted.

Chronic Bronchitis

The Veteran contends that he is entitled to a compensable rating for his service-connected chronic bronchitis.

His respiratory symptoms are rated under Diagnostic Code 6600.  38 C.F.R. § 4.97.  Under that Diagnostic Code, a 10 percent rating is warranted for bronchitis with forced expiratory volume in one second (FEV-1) of 71 to 80 percent of the predicted value; or FEV-1/forced vital capacity (FVC) of 71 to 80 percent of the predicted value; or diffusion capacity of the lung by the single breath method (DLCO (SB)) of 66 to 80 percent of the predicted value.  Id.

A 30 percent rating is warranted for bronchitis with FEV-1 of 56-70 percent of the predicted value; or FEV-1/FVC of 56 to 70 percent of the predicted value; or DLCO (SB) of 56 to 65 percent of the predicted value.  Id.

For a 60 percent rating, there must be bronchitis with FEV-1 of 40 to 55 percent of the predicted value; or FEV-1/FVC of 40 to 55 percent of the predicted value; or DLCO (SB) of 40 to 55 percent of the predicted value; or maximum oxygen consumption is 15 to 20 ml/kg/minute (with cardiorespiratory limit).  Id.

A maximum 100 percent rating is available for bronchitis with FEV-1 of less than 40 percent of the predicted value; or FEV-1/FVC of less than 40 percent of the predicted value; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40 percent of the predicted value; or maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension; or episodes of acute respiratory failure; or requires outpatient oxygen therapy.  Id.

PFTs are required to rate respiratory conditions except in certain situations.  See 38 C.F.R. § 4.96(d).  If a DLCO (SB) test is not of record, rating should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  When the PFTs are not consistent with clinical findings, rating should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for rating purposes with some exceptions.  When rating based on PFTs, post- bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately indicates the level of disability should be used for rating, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable rating based on a decreased FEV-1/FVC ratio should not be assigned.

After reviewing the record, the Board finds that the criteria for a compensable rating have not been met at any point during the appeal period for the Veteran's chronic bronchitis.

The Veteran filed the instant claim for service connection in May 2011.  Prior to that date, VA outpatient records reflect that he was followed for bronchitis with periodic steroid treatments.  On VA examination in August 2011, the Veteran reported a history of bronchitis but denied asthma attacks and stated that he did not contract infection easily from his respiratory condition.  The examiner noted that the condition did not affect his weight.  Symptoms of orthopnea and "cough till regurgitate in sleep" were noted.  There was no loss of appetite, hemoptysis, cough with purulent sputum, daily cough with blood-tinged sputum, or shortness of breath.  No episodes of respiratory failure were noted.  The Veteran reported that he did not experience any overall functional impairment from his respiratory condition.  On examination, breath sounds were symmetric, and no rhonchi, rales, or wheezes were noted.  The expiratory phase was within normal limits.

PFT testing (pre-bronchodilator) revealed FVC and FEV-1 measurements of 100 percent and 101 percent, respectively, of the predicted value.  No post-bronchodilator testing was performed because the initial test was within normal limits.  A DLCO was not done as the examiner noted that the PFT results were sufficient to evaluate the pulmonary status of the Veteran.  The examiner indicated that the FEV-1 results were consistent with clinical findings and accurately reflected the severity of the condition.  The examiner noted that there was no diagnosis of respiratory disorder "because there was no pathology to render a diagnosis."

The July 2012 evaluation from Dr. Ellis indicated that the Veteran developed bronchitis in service and was placed on antibiotics.  Subsequently, he reported an episode of bronchitis one or twice a year requiring medications.  On physical examination, the lungs were clear with no evidence of asthma, rhonchi, or rales.  The examiner noted that the Veteran was a smoker but implied that his bronchitis was due to exposure to asbestos in service.  Somewhat confusingly, the examiner stated that the Veteran "is not having episodes of bronchitis that have continued since the service, he does not have any shortness of breath or sputum production.  Occasionally, he will have sputum production that is whitish/brownish in color with some thickness."

Thereafter, the Veteran continued to be followed at VA medical facilities for his respiratory symptoms.  A review of these records reflects periodic reports of shortness of breath and chest pain.

During his Board hearing, the Veteran testified that he had gone to the emergency room for breathing problems the prior weekend, although he stated that he had not had a bronchitis episode in two years.  He reported taking Prednisone for respiratory symptoms and that "most of the time if I get a cold it turns into bronchitis."

On VA examination in January 2016, the examiner noted diagnoses of chronic bronchitis requiring low dose corticosteroids with intermittent courses or bursts of systemic corticosteroids, as well as daily anti-inflammatory medication and the use of oral bronchodilators.  The examiner noted that the Veteran had required four such courses or bursts over the past 12 months, and that antibiotics were prescribed once or twice per year.  With respect to current symptoms, there was no evidence of productive cough or acute infection, and no signs of symptoms attributable to sarcoidosis.  No evidence of bacterial lung infection or mycotic lung disease was noted.  A chest X-ray revealed minimal bibasilar bisubsegmental atelectasis with otherwise normal findings.

PFTs (pre-bronchodilator) revealed FVC and FEV-1 measurements of 93 percent and 96 percent, respectively, of the predicted value, while FEV-1/FVC measurements were 102 percent of the predicted value.  The examiner indicated that the FEV-1 results most accurately reflected the Veteran's level of disability, and indicated that no post-bronchodilator testing was performed because the initial test was normal.  Likewise, a DLCO was not performed as it was not indicated to be necessary in the Veteran's case.  The examiner indicated that there was no change in the diagnosis of chronic bronchitis.  He further noted that the Veteran's symptoms of dyspnea (shortness of breath) and cough with exertion did impact his ability to work.

The evidence of record establishes that the Veteran's respiratory symptoms have not at any point satisfied the rating criteria for a compensable evaluation.  In short, although the evidence demonstrates that the Veteran's bronchitis requires him to take medication and causes occasional cough with exertion and shortness of breath, the objective PFT results reveal FEV-1 and FVC measurements greater than 80 percent of the predicted value.  Such findings do not warrant a compensable rating.  As noted above, The Board has considered the Veteran's lay reports that his respiratory symptoms were worse than that which his current noncompensable rating reflects.  The Board accepts that, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as shortness of breath and flare ups.  See Layno, 6 Vet. App. at 469-70; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, these lay statements are not competent to establish that the Veteran's symptoms amounted to the particular level of disability contemplated by the relevant diagnostic criteria.  Layno, 6 Vet. App at 470 (lay testimony is not competent to prove a matter requiring medical expertise); see also 38 C.F.R. § 4.97, Diagnostic Code 6600.

In sum, the evidence of record has not demonstrated the criteria for a compensable disability rating for the Veteran's respiratory condition.  The PFT results of record simply do not justify a compensable rating, and there is no evidence that the Veteran's respiratory symptoms warrant an increased rating based on other diagnostic criteria, such as those provided for bronchiectasis or bronchial asthma.  See 38 C.F.R. § 4.97, Diagnostic Codes 6601 and 6602.  The claim for increase must therefore be denied.

Left Shoulder Strain with Bursitis

The Veteran contends that he is entitled to an increased rating for his service-connected left shoulder disability.

His symptoms are rated as 10 percent disabling prior to January 21, 2016, and 20 percent disabling thereafter, under Diagnostic Code 5019-5201.  See 38 C.F.R. § 4.71(a).  Under Diagnostic Code 5021, a 20 percent rating is assigned for limitation of motion of the arm (minor joint) at shoulder level; a 20 percent rating for limitation of motion of the arm (minor joint), midway between side and shoulder level; and a 30 percent rating for limitation of motion of the arm (minor joint) to 25 degrees from the side.  38 C.F.R. § 4.71(a), Diagnostic Code 5201.  The evidence of record reflects that the Veteran is right-handed, and therefore his left shoulder is the minor joint.

After careful review, the Board finds that the preponderance of the evidence supports a uniform 20 percent rating for the Veteran's left shoulder disability, for the entire appeal period.  A rating in excess of 20 percent, however, is not warranted by the record.

The Veteran filed the instant claim for service connection in May 2011.  On VA examination in August 2011, he reported a history of bursitis in both shoulders since 1993.  He reported weakness, stiffness, giving way, lack of endurance, and pain, as well as flare-ups as often as once per day lasting for approximately 12 hours.  On physical examination, there was abnormal movement and guarding of the left shoulder with no signs of edema, instability, weakness, deformity, or malalignment.  No subluxation or ankylosis was noted.  Range of motion testing revealed 0 to 180 degrees of flexion and abduction, 0 to 80 degrees of external rotation, and 0 to 60 degrees of internal rotation.  X-ray findings were within normal limits, and the diagnosis of shoulder sprain with bursitis was confirmed.

The July 2012 report from Dr. Ellis reflects that the Veteran complained of pain in the left shoulder which restricted his ability to do physical training.  The examiner further noted that he was unable to do overhead work with his shoulders, especially his left shoulder.  Range of motion testing revealed flexion from 0 to 171 degrees, abduction from 0 to 88 degrees, external rotation from 0 to 74 degrees, and internal rotation from 0 to 39 degrees.

During his Board hearing, the Veteran testified that his left shoulder had worsened.  He reported that the shoulder joint was stiff, that it "pops more," and that there was "less strength in it."

On VA examination in January 2016, the Veteran reported flare-ups in the left shoulder involving pain, stiffness, and popping.  Additional functional loss was noted in the form of left arm weakness and pain.  Range of motion testing revealed left shoulder flexion from 0 to 105 degrees (95 degrees during flare-ups), abduction from 0 to 85 degrees (80 degrees during flare-ups), external rotation from 0 to 70 degrees (60 degrees during flare-ups), and internal rotation from 0 to 60 degrees (40 degrees during flare-ups).  No pain was noted during testing, and the Veteran was able to perform repetitive-use testing with no additional loss of motion.  No additional loss of motion was noted due to pain, weakness, fatigability, or incoordination.  In a subsequent opinion, the VA examiner clarified that the Veteran's left shoulder disability was productive of pain with lifting moderately heavy objects or lifting the shoulder overhead.

Initially, the Board finds that a "staged" rating is inappropriate in this case, as the record shows that the Veteran's left shoulder disability caused functional limitation of the arm at shoulder level prior to January 21, 2016.  Specifically, the July 2012 report from Dr. Ellis reflects that the Veteran was unable to do overhead work with his shoulders, particularly his left shoulder, and the Veteran's lay reports are consistent with this level of impairment.  A 20 percent rating is therefore warranted prior to January 21, 2016.

However, the evidence of record does not demonstrate limitation of left shoulder motion to 25 degrees from the side, as is required for a higher, 30 percent rating, at any time during the appeal period.  As noted above, the VA and private examination reports of record indicate that, at worst (i.e., during flare-ups), the Veteran's range of motion far exceeds the criteria for a 30 percent rating for the minor shoulder joint.  These findings, taken as a whole, are consistent with functional limitation of motion at shoulder height.  Moreover, the objective findings indicate that, to the extent the Veteran has additional loss of motion due to repetitive movements, pain, weakness, or fatigue, such loss of motion does not more nearly approximate limitation of motion to 25 degrees from the side.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).

The Board has considered the Veteran's lay statements regarding painful motion, as well as the impact his left shoulder disability has on his ability to work.  He is certainly competent to report these symptoms, and they have been confirmed by medical examiners.  See Layno, 6 Vet. App. at 469-70.  However, the Board finds that these credible lay reports are consistent with his current, 20 percent disability rating, even taking into account the types of functional impairment addressed in 38 C.F.R. §§ 4.40 and 4.45.  The Veteran has never reported that his left shoulder symptoms resulted in additional limitation of motion than what is reflected in the objective findings.

The Board has considered other potentially applicable Diagnostic Codes in determining whether a higher rating is warranted; however, the Veteran's left shoulder disability is not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  The VA and private examination reports demonstrate that the Veteran has no history of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  Consequently, an evaluation under Diagnostic Codes 5200, 5202, or 5203 would not be appropriate.

In sum, the Board finds that the most probative evidence more nearly approximates left shoulder limitation of motion at shoulder level.  A uniform rating of 20 percent, but no higher, is therefore warranted.


Extraschedular Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disabilities with the established criteria found in the rating schedule for those disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disabilities on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's right ankle and left shoulder disabilities are productive of pain, reduced motion, and impairment in activities such as running and lifting heavy objects.  His chronic bronchitis is productive of shortness of breath and coughing upon exertion with lung capacity at essentially normal levels.  The ratings assigned for these disabilities fully contemplate this symptomatology.  As such, it cannot be said that the available schedular evaluations for the disabilities on appeal are inadequate.

The Board observes also that, even if the available schedular evaluations for the disabilities at issue are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization, and although his disabilities do affect his employability, there is nothing in the record to indicate that these disabilities cause impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Moreover, the Board notes that the issue of entitlement to a TDIU is addressed below.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.

Effective Date and CUE Issue

The Veteran contends that he is entitled to an earlier effective date for the award of increased ratings for his service-connected residuals of left shoulder strain with bursitis and PFB.  Specifically, he contends that the February 2004 rating decision which awarded increased ratings for those disabilities effective July 28, 2003 was based on CUE, as it did not consider a pending claim for increased ratings for those disabilities.

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant wants to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

As a threshold matter, a claimant must plead CUE with sufficient particularity.  Allegations that previous adjudication have improperly weighed or evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel, 6 Vet. App. at 246.  A failure on the part of the RO to fulfill its statutory duty to assist a Veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey, at 384.

The relevant factual background may be summarized as follows.  The Veteran filed a claim of entitlement to service connection for left shoulder disability and PFB in February 1994.  In a September 1994 rating decision, the RO granted service connection for residuals of a left shoulder strain with bursitis and PFB, and assigned each a noncompensable rating.  In November 1994, the Veteran filed a notice of disagreement with the assigned ratings.  Thereafter, a review of the record shows that almost nine years passed with no actions or correspondence from VA pertaining to the pending claim.

In July 2003, the Veteran submitted a claim for entitlement to increased ratings for his left shoulder disability and PFB.  Prior to adjudicating these claims, the RO appears to have drafted a SOC responding to the Veteran's November 1994 notice of disagreement in January 2004; however, the SOC was not mailed to the Veteran until April 2004.

Meanwhile, the RO issued a rating decision in February 2004, in response to the July 2003 claim for increase, which granted an increased 10 percent rating for residuals of left shoulder strain with bursitis and an increased 30 percent rating for PFB.  Both increased ratings were made effective July 28, 2003; the rating decision explained that this effective date was assigned because it was "the date we received your claim."

In June 2004, the Veteran submitted a VA Form 9 in response to the April 2004 SOC, noting that he believed his increased ratings "should be granted to 1994."  Thusly, he perfected his appeal as to the denial of increased ratings for both conditions dating back to the original claim for service connection.

In December 2005, the Veteran submitted correspondence explaining that he agreed with his combined disability rating of 40 percent but disagreed with the effective date of July 28, 2003.  He stated:

I originally filed this claim 11 Feb 1994.  My Statement of Case (dated 19 Sept 1994) was received, by me, in April 2004 with the VA Form 9 stapled to the back of the packet.  I filed the Notice of Disagreement based solely on the dates at issue. . . .  The SOC states that it is a legal requirement that I be furnish the SOC to complete my appeal.  This requirement was met ten years later.  As of yet, this case has yet to be resolved after 12 years.  If the above is fact, the start date should be effective 25 Apr 1994.  I respectively await your response.

In a February 2006 informal conference report addressed to the Veteran's representative, a Decision Review Officer (DRO) acknowledged that the Veteran had filed a notice of disagreement with the initial noncompensable ratings assigned in the September 1994 rating decision, and that a SOC had not been provided until 2004.  The DRO noted, however, that there was no medical evidence of worsening of either the Veteran's left shoulder disability or his PFB until December 2003, when a VA examination was performed.  Consequently, the DRO explained that the effective dates for the increased ratings assigned in the February 2004 rating decision were correct, as the law provided that "the effective date of an evaluation . . . based on . . . a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later."  See 38 C.F.R. § 3.400.  The DRO suggested that the representative contact the Veteran and ask him to submit evidence that his disabilities had worsened prior to July 28, 2003.

Two days later, the Veteran's representative submitted a report of contact form stating:

[The] Veteran wishes to withdraw his Notice of Disagreement dated 11-10-1994 and wishes to have the appeals process halted at this present time.  The recent grant of disabilities at the current level of 40% will satisfy the NOD.  Once again please discontinue the appeals process on all issues on appeal. (as per conversation with veteran).

No subsequent correspondence was received indicating that the representative's communication of the Veteran's wishes was inaccurate or that the Veteran had changed his mind and wanted to continue his appeal.

In May 2011, the Veteran submitted correspondence asserting that VA had committed CUE "when it failed to provide me with a BVA hearing after I submitted a VA Form 9" and "when it assigned the effective date of July 28, 2003 for my awards for [PFB and left shoulder disability]."  The Veteran specifically asserted that he was coerced into withdrawing his appeal in 2006, and also referenced the nearly ten-year delay in readjudicating his claim, stating, "VA did not effectively rule on my NOD until February 12, 2004."

In its May 2015 decision, the Board, in denying an earlier effective date for the award of increased ratings for residuals of left shoulder strain with bursitis and PFB, found (1) that there was no CUE in VA's failure to provide a hearing in conjunction with the November 1994 notice of disagreement, and (2) that the Veteran was not "forced" to withdraw his appeal, contrary to his assertions otherwise.  The Veteran appealed the decision to the Court.

In the April 2016 JMPR, the parties, citing Myers v. Principi, 16 Vet. App. 228 (2002), agreed that the Board erred in not considering the Veteran's contention that "VA did not effectively rule on my NOD until February 12, 2004."  The parties noted that consideration of this specific allegation was important, "because in Myers the Court held that '[w]here VA has failed to procedurally comply with statutorily mandated requirements, a claim does not become final for purposes of appeal to the Court.'  See Myers, 16 Vet. App. at 235 (quoting Tablazon v. Brown, 8 Vet. App. 359 (1995))."  Accordingly, the Board's decision was vacated to the extent that it determined that the February 2004 rating decision granting an effective date of July 28, 2003 for the grant of entitlement to increased ratings for PFB and a left shoulder disability should not be revised on the basis of CUE.

After reviewing the record and considering the specific contention outlined in the JMPR, the Board finds, for the reasons discussed below, that the Veteran's claim for an earlier effective date for the award of increased ratings for his left shoulder disability and PFB, to include his allegation of CUE in the February 2004 rating decision, must be denied.

At the outset, a brief summary of the Myers case is called for.  In that case, a Veteran filed a claim for service connection for a back condition in 1958, which was denied by the RO.  In April 1959, within one year of the denial, VA received a letter from the Veteran in which he referenced the decision and asserted that his back condition had worsened.  The RO "confirmed and continued" the prior denial but did not readjudicate the claim.  In February 1994, the Veteran filed an application to reopen the claim, and eventually service connection was granted with an effective date of February 1994, the date VA received the application to reopen.  The Veteran appealed the effective date, arguing that VA had failed to readjudicate the original claim and therefore it remained pending.  Myers, 16 Vet. App. at 229-230.

The Court found, based on the applicable law, that the April 1959 letter reflected an "application for review on appeal," and therefore served to place the Veteran's claim in appellate status.  As such, VA's failure to readjudicate the claim constituted a "fail[ure] to procedurally comply with statutorily mandated requirements."  As a result, the Veteran's original claim for service connection had not become final, and an earlier effective date was appropriate.  Id. at 232-236.

In this case, the record demonstrates-and the Board regrets-VA's long delay in addressing the Veteran's September 1994 notice of disagreement.  In addition, in light of the procedural history described above, the Board is aware that the Veteran had a pending claim for entitlement to compensable ratings for his left shoulder disability and PFB at the time the February 2004 rating decision was issued.  The Board further notes that the February 2004 rating decision's language granting an increase in benefits "effective 7-28-03, the date we received your claim," is deficient in failing to recognize the existence of a pending claim.

However, unlike Myers, the RO in this case satisfied VA's statutory and regulatory duties by issuing a SOC in April 2004 which readjudicated the original claim.  In short, notwithstanding the lengthy delay between the filing of the notice of disagreement and the issuance of the SOC, VA's actions did not constitute a "fail[ure] to procedurally comply with statutorily mandated requirements."  See id. at 235.  Rather, VA effectively provided a partial grant of benefits (via the February 2004 rating decision) while denying entitlement to compensable ratings prior to July 28, 2003 (via the April 2004 SOC) and availing the Veteran of his appellate rights.

The Veteran's allegation that "VA did not effectively rule on my NOD until February 12, 2004" does not present a valid motion for CUE in the February 2004 rating decision.  In light of the April 2004 SOC, any defects in VA's statutory and regulatory duty to readjudicate the claims on appeal from the September 1994 notice of disagreement, as manifest in the February 2004 rating decision, were cured, as the claims were readjudicated and the Veteran was able to pursue his appeal for higher ratings dating back to his original claim for service connection.  The fact that the Veteran subsequently withdrew the appeal is not the fault of VA.  

As noted in the prior Board decision, the facts do not show that the Veteran was in any way coerced into withdrawing his appeal, nor was he denied a hearing in violation of law.  At no time between the February 2006 request to withdraw the appeal, and the current CUE claim filed in May 2011, did the Veteran report that he was "forced" to withdraw his November 1994 appeal.  Although the Veteran is competent to report that he thought he was forced into withdrawing his appeal, the Board finds his statements to lack credibility.  Again, the record is silent until 2011 as to any assertions of forced withdrawal of the November 1994 NOD.  By regulation, the Veteran's representative was authorized to withdraw the appeal on the Veteran's behalf. 

To the extent the Veteran contends that VA's delay in readjudicating his notice of disagreement constitutes CUE, the Board finds no authority for his argument.  Although a failure to adjudicate a claim may constitute CUE under certain circumstances, see Andrews v. McDonald, 2016 WL 2641190 (2016), a mere delay in adjudicating a claim (or re-adjudicating one) cannot be CUE.

The Board sincerely regrets VA's lengthy delay prior to readjudicating the Veteran's initial notice of disagreement.  However, such a delay does result in CUE in the February 2004 rating decision.  Moreover, unlike in Myers, there is no indication in this case that VA "failed to procedurally comply with statutorily mandated requirements."  Myers, 16 Vet. App. at 235.  Rather, VA satisfied its duty by readjudicated the Veteran's initial notice of disagreement in April 2004, and the Veteran subsequently withdrew his appeal.  For the foregoing reasons, an effective date earlier than July 28, 2003, for the award of increased ratings for residuals of left shoulder strain with bursitis and PFB are not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent for chronic right ankle sprain with degenerative spur is denied.

Entitlement to a compensable rating for chronic bronchitis is denied.

Prior to January 21, 2016, entitlement to a 20 percent rating for residuals of left shoulder strain with bursitis is granted.

Entitlement to a rating in excess of 20 percent for residuals of left shoulder strain with bursitis is denied.

Entitlement to an effective date earlier than July 28, 2003, for the award of increased ratings for residuals of left shoulder strain with bursitis and PFB is denied, and VA's delay in ruling on his notice of disagreement until February 2004 does not constitute CUE.


REMAND

For the following reasons, the Board finds that the remaining issues must be remanded for additional evidentiary development.

With respect to the Veteran's migraine headaches, the Board finds that an addendum opinion is needed in order to clarify the nature and severity of his symptoms.  The rating criteria provide for a 10 percent rating for characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating for migraines with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2015).

Here, the Veteran is in receipt of a noncompensable rating prior to January 21, 2016 (the date of his most recent examination), and a 30 percent rating thereafter.  An August 2011 VA examination report indicates that the Veteran had headaches on average of twice per week with no overall functional impairment; however, there is no indication of whether such headaches constituted "characteristic prostrating attacks."  In addition, while the most recent VA examination report reflects that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain, the report offers no opinion as to whether these attacks are productive of "severe economic inadaptability."  As the Board is not competent to rule on the clinical significance of the reported symptoms, a clarifying medical opinion is needed.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

With respect to the issue of entitlement to a TDIU, the medical evidence of record, particularly recent VA examination reports, reflects significant occupational impairment due to the Veteran's service-connected disabilities.  As the Veteran was seeking the highest rating possible for multiple service-connected disabilities and there is evidence of unemployability, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  The Board finds that further development is necessary to properly adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning entitlement to a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

2.  Return the claims file to the examiner who completed the January 2016 opinion for an addendum regarding the severity of the Veteran's migraine headaches.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

After reviewing the entire record, the examiner should record the nature and frequency of the Veteran's migraine headaches, and any effects on employment, for the period from May 23, 2011 to the present.  In particular, the examiner should opine as to whether migraine attacks have been (a) very frequent, (b) completely prostrating and prolonged, and (c) productive of severe economic hardship.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  Then, the AOJ should develop and adjudicate the remaining claims on appeal, including the issue of entitlement to a TDIU.  If any benefits sought are denied, furnish the Veteran with a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


